Citation Nr: 0613103	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for the veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter, Ms. A.L.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from August 1942 to 
October 1945, and from August 1950 to September 1951.  His 
service records indicate that he served in combat with the 
United States Marine Corps during the Second World War and 
was  wounded in action against enemy forces.  He died in 
April 1979.  The appellant is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
was submitted with respect to the appellant's previously 
denied claim of entitlement to service connection for the 
veteran's cause death, reopened the claim for a de novo 
review, and denied the claim on the merits. 


FINDINGS OF FACT

1.  In a Board decision dated in January 1981, entitlement to 
service connection for the veteran's cause of death was 
denied.  

2.  In an August 1982 Board reconsideration of its January 
1981 appellate decision, the Board found no basis to alter 
its prior determination denying service connection for the 
veteran's cause of death.

3.  In a March 1989 rating decision, the RO determined that 
the appellant failed to submit new and material evidence with 
respect to the previously denied claim of entitlement to 
service connection for the veteran's cause of death and 
denied her application to reopen the claim.

4.  The additional evidence submitted subsequent to the 
January 1981 Board decision and the August 1982 Board 
reconsideration is not cumulative and redundant, bears 
directly and substantially upon the specific matters under 
consideration, and by itself or in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the appellant's claims of entitlement to 
service connection for the veteran's cause of death.

5.  The veteran died in April 1979; his cause of death has 
been conclusively and definitively determined to have been 
due to malignant non-Hodgkin's lymphoma.

6.  The veteran's only service-connected disabilities at the 
time of his death were grand mal and petit mal epilepsy 
associated with brain trauma (rated as 40 percent disabling), 
chronic brain syndrome associated with brain trauma (rated as 
30 percent disabling), residuals of a gunshot wound of the 
right shoulder (rated as noncompensably disabling), residuals 
of malaria (rated as noncompensably disabling), and post-
operative residuals of appendicitis (rated as noncompensably 
disabling).

7.  Malignant non-Hodgkin's lymphoma did not have its onset 
during the veteran's periods of active military service.

8.  The veteran's use of Dilantin for approximately 20 years 
for treatment of his service-connected epilepsy did not 
result in the development of malignant non-Hodgkin's 
lymphoma.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the 
veteran's cause of death.  38 U.S.C.A. § 7104(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2005).

2.  The veteran's death was not the result of a disability of 
service origin.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2005).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the recent decision of Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), the Court held that in cases 
involving new and material evidence, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  However, because of the RO decision to reopen 
this claim for a de novo review based on a finding of new and 
material evidence, any failure to provide the veteran with 
notification pursuant to Dingess or Kent is harmless error.  

Factual background and analysis: whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for the veteran's 
cause of death.

The history of the veteran's claim shows that service 
connection for the veteran's cause of death was denied on the 
merits by the Board in a January 1981 appellate decision.  
The decision denied the claim on the basis that there was no 
medical evidence establishing a definitive etiological link 
between the veteran's use of Dilantin for treatment of his 
service-connected seizures and his terminal case of 
histiocytic non-Hodgkin's lymphoma that caused his death on 
April [redacted], 1978.  Thereafter, the denial was affirmed in an 
August 1982 Board reconsideration of its January 
1981decision.  In November 1988, the appellant attempted to 
reopen the claim of service connection for the veteran's 
cause of death.  However, the RO determined in a March 1989 
rating decision that she had failed to submit evidence that 
was new and material and denied her application to reopen the 
claim.  

In October 2002, the appellant submitted an application to 
reopen her claim for service connection for the veteran's 
cause of death.  Her application was accompanied by new 
evidence that included several contemporary articles from 
medical publications indicating that since the time of the 
prior final Board decision of January 1981, medical science 
had made advancements in research with regard to 
investigating statistical correlations between clinical use 
of Dilantin and onset of non-Hodgkin's lymphoma.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).  Except as 
provided in § 5108, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).  
The regulation defining new and material evidence, found at 
38 C.F.R. § 3.156(a) was revised and applies only to a claim 
to reopen a finally decided claim that, as is the case in the 
present situation, was received on or after August 29, 2001.  
38 C.F.R. § 3.159(c).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The aforementioned medical publications present data 
indicating a statistical correlation between use of Dilantin 
and onset of non-Hodgkin's lymphoma.  Although not specific 
to the veteran's case, the articles nevertheless reflect 
current advances in medical science and theories of causation 
that have relevance to the fact pattern and circumstances 
surrounding the veteran's death.  Therefore, they present the 
possibility of a new basis for linking the veteran's cause of 
death to his military service.  The Board concludes that they 
are not cumulative and redundant of previously considered 
records, they bear directly and substantially upon the 
specific matters under consideration, and by themselves or in 
connection with evidence previously assembled, they raise a 
reasonable possibility of substantiating the appellant's 
claim of entitlement to service connection for the veteran's 
cause of death.

In summary, the Board finds that the additional evidence is 
new and material, since it includes competent medical 
findings averring a link between the veteran's terminal case 
of non-Hodgkin's lymphoma to his period of military service.  
The medical articles offer new probative information and are 
not cumulative of evidence already of record.  Accordingly, a 
basis to reopen the claim of service connection for the 
veteran's cause of death has been presented.  The claim was 
therefore properly reopened by the RO in April 2003 for a de 
novo review on the merits and the Board concurs with the RO's 
determination in this regard.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

Factual background and analysis: entitlement to service 
connection for the veteran's cause of death.

As previously stated, the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  In this case, the appellant's application to reopen 
the claim for service connection for the veteran's cause of 
death was received in October 2002.  She was notified of the 
provisions of the VCAA as it pertained to new and material 
evidence in correspondence dated in November 2002.  
Thereafter, the RO determined that new and material evidence 
was submitted and reopened the claim and denied it on the 
merits.  The appellant appealed the denial and was issued, 
inter alia, notice of the provisions of the VCAA as it 
pertained to a claim for service connection for cause of 
death in correspondence dated in June 2003.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  In 
addition to the veteran's service medical records and all 
relevant VA and private treatment records pertaining to his 
treatment with Dilantin for his service-connected seizure 
disorder, the claims file includes the report of his terminal 
hospitalization in March - April 1978, his post-mortem 
autopsy report confirming his death from histiocytic non-
Hodgkin's lymphoma on April [redacted], 1978, a supportive private 
medical opinion dated in March 1980 from Donald Magioncalda, 
M.D., and countering medical opinions dated in September 1980 
from the Armed Forces Institute of Pathology, and May 1982 
from an independent medical examiner.  VA has also obtained 
an opinion from an independent medical examiner in November 
2005 addressing the question of whether the veteran's death 
my lymphoma was the result of his having been prescribed 
Dilantin for treatment of a service-connected disability.  
Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection 
for the veteran's cause of death.  Because this claim is 
being denied, any other notice requirements beyond those 
cited for service connection claims are not applicable.   
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

The veteran's death certificate shows that he died of cancer 
on April [redacted], 1979.  His terminal hospitalization report 
indicated that the detection of his cancer occurred 
approximately three months prior to his death.  Although the 
death certificate states that his death was due to metastatic 
carcinoma of the pancreas, a subsequent post-mortem 
diagnostic report dated in December 1979 and the report of an 
autopsy of the veteran's internal organs that was conducted 
in February 1980 clarified and confirmed that his terminal 
diagnosis was not pancreatic cancer, but rather histiocytic 
(non-Hodgkin's) lymphoma involving the retropineal tissues 
and lymph nodes of his mediastinum and neck.  The veteran's 
service medical records contain no evidence indicating onset 
of lymphoma or any other cancer during his periods of active 
duty in the 1940's and early 1950's.  In this regard, the 
veteran did not serve in active duty in Southeast Asia during 
the Vietnam War and is therefore not entitled to any of the 
regulatory presumptions applicable to Vietnam War Era 
veterans who develop non-Hodgkin's lymphoma.  See 38 C.F.R. 
§ 3.313 (2005).

At the time of the veteran's death, he was service-connected 
for grand mal and petit mal epilepsy associated with brain 
trauma (rated as 40 percent disabling), chronic brain 
syndrome associated with brain trauma (rated as 30 percent 
disabling), residuals of a gunshot wound of the right 
shoulder (rated as noncompensably disabling), residuals of 
malaria (rated as noncompensably disabling), and post-
operative residuals of appendicitis (rated as noncompensably 
disabling).  

VA medical records show that for a period of approximately 20 
years, from the mid-1950's to the mid-1970's, the veteran was 
taking regular doses of the anti-convulsant medication 
Dilantin, which was prescribed to him by VA for treatment of 
his service-connected seizure disorder.  The Dilantin regimen 
was discontinued several years prior to the veteran's death 
in April 1979.  

According to the opinion of the late veteran's physician, F. 
J. O'C., M.D., as presented in a December 1979 post-mortem 
diagnostic report and professional oral testimony before the 
Board in a December 1979 hearing, professional medical 
literature current in 1979, indicated a ten-fold increase of 
lymphoma in patients receiving Dilantin therapy as compared 
with the usual expected incidence, indicating the possibility 
of a causative relationship.  

In a March 1980 statement from the veteran's treating 
physician, D.M., M.D., it was opined that the veteran's long-
term Dilantin use "may have been the cause" of his terminal 
lymphoma.

In correspondence dated in September 1980, the Armed Forces 
Institute of Pathology (AFIP) stated that upon a review of 
the pathology reports, AFIP concurred with the assessment 
that the veteran died from a malignant lymphoma.  In the 
statement, several case studies investigating the 
correlations between Dilantin use and lymphoma were discussed 
along with the particulars of the veteran's case.  AFIP then 
expressed the following opinion:

It is the opinion of this staff, who have 
seen several cases similar to (the 
veteran's) case, (that it does not) see 
any reasonable probability that Dilantin 
taken by this veteran played any part in 
the development of the veteran's 
malignancy resulting in his death.

In a May 1982 independent medical examiner's opinion from a 
professor of pathology at the school of medicine of the 
University of Southern California, the physician stated that 
he reviewed the late veteran's pathology reports and medical 
history and concurred with the terminal diagnosis of 
malignant lymphoma.  After citing several professional 
medical articles discussing the unresolved controversy 
regarding the role that Dilantin therapy might play in the 
development of malignant lymphoma, the physician stated that 
the epidemiological studies conducted by his medical 
institute failed to demonstrate any significant association 
between Dilantin therapy and malignant lymphoma.

As previously stated, the appellant submitted several 
professional medical articles that discussed current research 
into the correlations between Dilantin use and development of 
lymphoma. These articles, while not providing evidence of a 
definitive relationship between Dilantin use and onset of 
lymphoma with specificity to the veteran's individual case, 
were deemed to be evidence of sufficient newness and 
materiality to form a basis to reopen her previously denied 
claim of service connection for the veteran's cause of death.  

In an April 2003 opinion, the chief of the VA oncology 
section stated that he had reviewed the late veteran's 
medical history and claims file and expressed the following 
opinion:

I have reviewed the pertinent literature 
primarily using Medline as a source and 
have noted approximately 15 references 
that have addressed (the) issue (of 
whether there is any proven relationship 
between the use of Dilantin and the 
subsequent development of malignant 
lymphoma).  There are isolated series 
where a small number of cases have been 
found in which there has been association 
between the use of Dilantin and the 
development of a malignant lymphoma.  
However, these can very well be due to 
chance and there are no statistical data 
that I have been able to find that show a 
causal relationship between the exposure 
to Dilantin and the development of any 
hematologic malignancy.  It is my 
considered opinion that while the 
possibility exists that Dilantin does act 
as a very weak carcinogen and may be 
related to the development of a malignant 
lymphoma, this association has not been 
proven and there is no evidence that I am 
aware of that definitely proves that the 
exposure to Dilantin is causally related 
to the development of any hematologic 
malignancy including that of a malignant 
lymphoma.

The transcript of a February 2004 videoconference hearing 
between the Board and the RO shows that the appellant and her 
daughter testified, in pertinent part, that the veteran used 
Dilantin for a period of over 20 years under medical 
instructions from VA for treatment of a service-connected 
seizure disorder.  They believed, in retrospect, that the 
veteran did not actually have a seizure disorder and that the 
Dilantin was incorrectly prescribed for a non-existent 
diagnosis.  Citing to the 1980 opinion of Dr. M. and the 
medical articles previously submitted, they affirmed their 
belief that the veteran's long-term use of Dilantin caused 
him to develop the terminal malignant lymphoma that led to 
his death.  They therefore contended that service connection 
was warranted for the veteran's cause of death.  

The Board sought the opinion of an independent medical 
expert.  In November 2005, an independent medical expert 
opinion was obtained from a professor at Yale University 
School of Medicine.  The physician stated that he had 
reviewed the veteran's medical history in its entirety as 
contained within his claims file, including his approximately 
20-year history of Dilantin use, his terminal hospitalization 
reports, his post-mortem pathology and autopsy reports, and 
the accompanying medical literature addressing studies 
investigating the relationship between exposure to Dilantin 
and late development of non-Hodgkin's lymphoma.  The 
independent medical examiner concurred with the diagnosis of 
malignant lymphoma (also identified in the records as non-
Hodgkin's lymphoma and histiocytic lymphoma) as the veteran's 
cause of death.  He also expressed the following pertinent 
opinion:

The sum of the evidence regarding the 
etiologic role of Dilantin in human 
lymphomas leads to the conclusion that 
there is insufficient evidence to 
identify Dilantin as a cause of non-
Hodgkin's lymphoma.  This was the 
conclusion of the International 
Association for Research on Cancer as 
recently as 1997 and there has been no 
new convincing data to alter that 
conclusion since that time.

Therefore, in the absence of a consensus 
in the medical literature regarding a 
causative role for Dilantin in the 
development of lymphoma, or convincing 
evidence that prolonged exposure to 
Dilantin causes lymphoma in selected 
patients, it cannot be stated that it is 
at least as likely as not that the long-
term use of Dilantin led to the 
development of lymphoma in this patient. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2005).

The Board has reviewed the evidence and finds no basis to 
allow service connection on a direct or presumed basis for 
the veteran's cause of death, which has been definitively 
determined to have been due to malignant non-Hodgkin's 
lymphoma.  His service medical records do not show a clear-
cut diagnosis lymphoma or any other cancer during his two 
periods of military service.  The post-service medical 
records also do not show onset of lymphoma until almost three 
decades following his last period of active duty.  The 
objective medical evidence also does not definitively 
establish any causative or contributory relationship between 
the veteran's use of Dilantin for treatment of his service-
connected seizure disorder with his death by malignant non-
Hodgkin's lymphoma.  

Although the December 1979 opinion of Dr. O'C. was that then-
current professional medical literature indicated the 
possibility of a causative relationship between the veteran's 
Dilantin use and lymphoma, and the March 1980 opinion of Dr. 
M. was that the veteran's long-term Dilantin use "may have 
been the cause" of his terminal lymphoma, the Board observes 
that both opinions used equivocal language that was more 
speculative than definitive with regard to drawing an 
etiological link between the veteran's Dilantin use and his 
terminal diagnosis of lymphoma.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In this regard, the expert 
opinions of the AFIP in September 1980, the professor of 
pathology at University of Southern California medical school 
in May 1982, the chief of the VA oncology section in April 
2003, and the professor at Yale University School of Medicine 
in November 2005, all state that current stance of the 
medical profession is that there is no definitive causative 
link between Dilantin use and subsequent development of 
malignant non-Hodgkin's lymphoma.  The Board has assessed the 
probative value of the aforementioned medical opinions and 
finds that the weight of the evidence is against the 
appellant's claim.

In view of the foregoing discussion, the Board concludes that 
the evidence does not support the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005; 38 C.F.R. § 
3.102 (2005);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Her appeal is therefore denied.

To the extent that the appellant and her daughter assert the 
existence of a link between the veteran's cause of death and 
his period of military service based upon their own knowledge 
of medicine and their familiarity with the late veteran's 
medical history, as the record does not show that they have 
received the requisite formal medical training and 
accreditation to make medical diagnoses or present opinions 
regarding issues of medical causation and etiology, their 
statements in this regard are not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).




ORDER

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for the 
veteran's cause of death, the Board affirms the April 2003 RO 
decision in this regard.

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


